DETAILED ACTION
This action is in response to applicant's amendment filed 05/21/21.
The examiner acknowledges the amendments to the claims.
Claims 1-3, 5-9, 11, 13-17, 19, 21-23 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the claims:

Claim 19, line 6:  Before “locking window”, “the” is deleted and replaced with --a-- such that it reads --a locking window--.
Claim 19, line 8:  Before “locking window”, “a” is deleted and replaced with --the-- such that it reads --the locking window--.
Claim 23, line 2:  Before “cross bar”, “a” is deleted and replaced with --the-- such that it reads --the cross bar--.

Allowable Subject Matter
Claims 1-3, 5-9, 11, 13-17, 19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious an embolic procedure device including, inter alia, a catheter with an elastic coupler disposed therein, a first locking window and a second locking window disposed in the catheter, and a cross bar intersecting the axis of the elastic coupler and disposed within the catheter between the first and second locking windows, the cross bar disposed in a portion to bias the elastic coupler toward the first locking window, as in claim 1, and an embolic device delivery system including, inter alia, an embolic device with an retaining ring aperture, an elongated catheter having a wall with a locking window, and a cross bar intersecting a central axis of the elongated catheter disposed within the catheter adjacent the locking window, and an elastic coupler disposed within the catheter and biased by the cross bar toward the aperture and protruding through the locking window, as in claim 11, and a method for delivering an embolic device including the steps of, inter alia, engaging an embolic device with a catheter by engaging an aperture of the embolic device with an elastic coupler having a maneuverable tip, biasing the elastic coupler toward a locking window through the aperture with a cross bar disposed intersecting an axis of the catheter, and engaging the locking window with the maneuverable tip after engaging the aperture, as in claim 19.  The closest prior art of record Bardsley et al. (U.S. Pub. No. 2020/022957) discloses an embolic delivery system and method including an elastic coupler (40) that couples with aperture formed by embolic device (92), and an embodiment having cross bars (190a-b; see Figures . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        05/28/2021